Name: Commission Regulation (EEC) No 1696/89 of 15 June 1989 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/8 Official Journal of the European Communities 16 . 6 . 89 COMMISSION REGULATION (EEC) No 1696/89 of 15 June 1989 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431/82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1 105/88 ( «); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Council Regulation (EEC) No 2255/88 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Regulation (EEC) No 2258/88 (8) ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1246/89 ('); whereas, as provided for in Article 2a of Regulation (EEC) No 143 1 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1247/89 (10) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (n), as last amended by Regulation (EEC) No 1238/87 (12), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (u) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1 676/85 (14), as last amended by Regu ­ lation (EEC) No 1636/87 (15), (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . s) OJ No L 199, 26. 7 . 1988, p. 5. ') OJ No L 129, 11 . 5. 1989 . 10) OJ No L 129, 11 . 5. 1989. ") OJ No L 219, 28 . 7. 1982, p . 36.  2) OJ No L 117, 5 . 5. 1987, p. 9 . 13) OJ No L 133, 21 . 5. 1986, p. 21 . &gt; «) OJ No L 164, 24. 6. 1985, p. 1 . 1J) OJ No L 153, 13 . 6. 1987, p . 1 . (4) OJ No L 345, 14. 12. 1988, p. 21 . Is) OJ No L 219, 28 . 7. 1982, p. 1 . (') OJ No L 110, 29. 4. 1988, p. 18 . P) OJ No L 199, 26. 7. 1988, p. 1 . 16. 6 . 89 Official Journal of the European Communities No L 166/9 Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 marketing year has been provisionally calcu ­ lated on the basis of the abatement for the 1988/89 marketing year,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 191 1 /88 (') ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 959/87f) for the 1988/ 1989 market year and by Council Regulation (EEC) No 1247/89 for the 1989/1990 marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 16 June 1989 to take into account the application of the arrangements for that marketing year. Article 2 This Regulation shall enter into force on 16 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 168 , 1 . 7. 1988, p. 112. 0 OJ No L 184, 3 . 7. 1987, p . 5. (3) OJ No L 241 , 1 . 9. 1988, p. 116. No L 166/10 Official Journal of the European Communities 16. 6. 89 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period \ 6 7 (') 8 (&gt;) 9 (') 10 0 110 12 0 Peas used :  in Spain 6,943 5,503 5,503 5,661 5,819 5,977 6,135  in Portugal 6,985 5,545 5,545 5,703 5,861 6,019 6,177  in antother Member State 7,300 5,860 5,860 6,018 6,176 6,334 6,492 Field beans used : I \ |  in Spain 7,300 5,860 5,860 6,018 6,176 6,334 6,492 ¢  in Portugal 6,985 5,545 5,545 5,703 5,861 6,019 6,177  in another Member State 7,300 5,860 5,860 6,018 6,176 6,334 6,492 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the maximum guaranteed quantity arrangements for that marketing year. Products used in animal feed : (ECU per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 6 70 8 0 9 {') 10 0 HO 12 0 A. Peas used :  in Spain 9,216 7,992 8,423 8,581 8,738 9,327 9,485  in Portugal 8,899 7,682 8,127 8,284 8,442 9,045 9,203  in another Member State 9,326 8,100 8,526 8,683 8,841 9,425 9,582 B. Field beans used : \ ||  in Spain 10,472 7,992 8,423 8,581 8,738 9,327 9,485  in Portugal 10,195 7,682 8,127 8,284 8,442 9,045 9,203  in another Member State 10,567 8,100 8,526 8,683 8,841 9,425 9,582 C. Sweet lupins harvested in Spain and used : I \  in Spain 8,799 10,347 10,921 10,921 10,921 11,497 11,497  in Portugal 8,376 9,933 10,527 10,527 10,527 11,121 11,121  in another Member State 8,946 10,490 11,058 11,058 11,058 11,627 11,627 D. Sweet lupins harvested in \ \ another Member State and \ llI \ \ used : I I I  in Spain 9,949 10,237 10,811 10,811 10,811 11,387 11,387  in Portugal 9,526 9,823 i 10,417 10,417 10,417 11,011 11,011  in another Member State 10,096 10,380 10,948 10,948 10,948 11,517 11,517 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the maximum guaranteed quantity arrangements for that marketing year. 16. 6. 89 Official Journal of the European Communities No L 166/11 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 6th period \ 6 7 (') 8 (') 9 (') 10 o 110 12 0 Products harvested in I  BLEU (Bfrs/Lfrs) 352,49 282^6 282,96 290,59 298,22 305,85 313,48  Denmark (Dkr) 64,54 52,33 52,33 53,74 55,15 56,56 57,97  Federal Republic of Germany\ Il\ IlIl (DM) 17,24 13,84 13,84 14,21 14,58 14,96 15,33  Greece (Dr) 492,18 861,13 861,13 889,57 918,00 946,44 974,87  Spain (Pta) 1 145,68 923,70 923,70 948,06 972,41 996,77 1 021,13  France (FF) 55,32 45,07 45,07 46,28 47,50 48,72 49,93  Ireland ( £ Irl) 6,141 5,002 5,002 5,137 5,272 5,408 5,543  Italy (Lit) 12060 9 857 9 857 10 122 10 388 10 654 10520  Netherlands (Fl) 19,32 15,46 15,46 15,87 16,29 16,71 17,12  Portugal (Esc) 1 372,45 1 125,13 1 125,13 1 155,47 1 185,80 1 216,14 1 246,48  United Kingdom ( £) 4,150 3,864 3,864 3,975 4,086 4,197 4,308 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the maximum guaranteed quantity arrangements for that marketing year. Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 55,05,  Peas, and field beans used in Portugal (Esc) : 59,22. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 6 1st period 7 0 2nd period 8 (') 3rd period 9 (') 4th period ioo 5th period 110 6th period 12 0 Products harvested in : I I  BLEU (Bfrs/Lfrs) 450,32 391,12 411,69 419,28 426,90 455,10 462,69  Denmark (Dkr) 82,46 72,33 76,14 77,54 78,95 84,17 85,57  Federal Republic of Germany l \ l \ (DM) 22,02 19,12 20,13 20,50 20,87 22,25 22,62  Greece (Dr) 876,16 1 284,92 1 365,51 1 393,76 1 422,20 1 531,23 1 559,47  Spain (Pta) 1 456,02 1 266,83 1 332,08 1 356,29 1 380,64 1 470,25 1 494,45  France (FF) 70,69 62,31 65,59 66,80 68,02 72,52 73,72  Ireland ( £ Irl) 7,853 6,923 7,288 7,423 7,558 8,059 8,194  Italy (Lit) 15 407 13 624 14 341 14 605 14 871 15 853 16 117  Netherlands (Fl) 24,69 21,37 22,49 22,90 23,32 24,86 25,28  Portugal (Esc) 1 753,35 1 555,22 1 637,01 1 667,15 1 697,49 1 809,62 1 839,76  United Kingdom ( £) 5,599 5,463 5,768 5,878 5,989 6,404 6,514 Amounts to be deducted in the ||IIIIIIIl case of use : Il I-lllllI  Spain (Pta) 16,96 16,66 15,88 15,73 15,88 15,11 14,96  Portugal (Esc) 80,28 80,26 76,61 76,61 76,61 72,96 72,77 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the maximum guaranteed quantity arrangements for that marketing year. No L 166/12 Official Journal of the European Communities 16. 6. 89 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I  BLEU (FB/Flux) 0,00 0,00 0,00 80,04 3,05 0,13 0,52 0,00 0,00 0,00 25,52  Denmark (Dkr) 0,00 0,00 0,00 14,66 0,56 0,02 0,10 0,00 0,00 0,00 4,67  Federal Republic of Germany ll\ \ I I || (DM) 0,00 0,00 0,00 3,91 0,15 0,01 0,03 0,00 0,00 0,00 1,25  Greece (Dr) 0,00 0,00 0,00 314,17 11,98 0,52 2,04 0,00 0,00 0,00 100,16  Spain (Pta) 0,00 0,00 0,00 253,92 9,68 0,42 1,65 0,00 0,00 0,00 80,95  France (FF) 0,00 0,00 0,00 12,58 0,48 0,02 0,08 0,00 0,00 0,00 4,01  Ireland ( £ Irl) 0,000 0,000 0,000 1,400 0,053 0,002 0,009 0,000 0,000 0,000 0,446  Italy (Lit) 0 0 0 2738 104 4 18 0 0 0 873  Netherlands (Fl) 0,00 0,00 0,00 4,39 0,17 0,01 0,03 0,00 0,00 0,00 1,40  Portugal (Esc) 0,00 0,00 0,00 311,64 11,88 0,51 2,02 0,00 0,00 0,00 99,36  United Kingdom ( £) 0,000 0,000 0,000 1,186 0,045 0,002 0,008 0,000 0,000 0,000 0,378 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 6 1st period 7 0 2nd period 8 (') 3rd period 9f) 4th period 10 0 5th period 110 6th period 120 Products harvested in :  BLEU (Bfrs/Lfrs) 510,25 391,12 411,69 419,28 426,90 455,10 462,69  Denmark (Dkr) 93,43 72,33 76,14 77,54 78,95 84,17 85,57  Federal Republic of Germany (DM) 24,95 19,12 20,13 20,50 20,87 22,25 22,62  Greece (Dr) 1 1 11,36 1 284,92 1 365,51 1 393,76 1 422,20 1 531,23 1 559,47  Spain (Pta) 1 646,12 1 266,83 1 332,08 1 356,29 1 380,64 1 470,25 1 494,45  France (FF) 80,11 62,31 65,59 66,80 68,02 72,52 73,72  Ireland ( £ Irl) 8,901 6,923 7,288 7,423 7,558 8,059 8,194  Italy (Lit) 17 457 13 624 14 341 14 605 14 871 15 853 16 117  Netherlands (Fl) 27,97 21,37 22,49 22,90 23,32 24,86 25,28  Portugal (Esc) 1 986,67 1 555,22 1 637,01 1 667,15 1 697,49 1 809,62 1 839,76  United Kingdom ( £) 6,487 5,463 5,768 5,878 5,989 6,404 6,514 Amounts to be deducted in the ll\ II|| case of use : IIIIIIIlIIIl  Spain (Pta) 14,65 16,66 15,88 15,73 15,88 15,11 14,96  Portugal (Esc) 69,94 80,26 76,61 76,61 76,61 72,96 72,77 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the maximum guaranteed quantity arrangements foi that marketing year. 16. 6 . 89 Official Journal of the European Communities No L 166/13 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 80,04 3,05 0,13 0,52 0,00 0,00 0,00 25,52  Denmark (Dkr) 0,00 0,00 0,00 14,66 0,56 0,02 0,10 0,00 0,00 0,00 4,67  Federal Republic of Germany ll\ ll Il Il l (DM) 0,00 0,00 0,00 3,91 0,15 0,01 0,03 0,00 0,00 0,00 1,25  Greece (Dr) 0,00 0,00 0,00 314,17 11*98 0,52 2,04 0,00 0,00 0,00 100,16  Spain (Pta) 0,00 0,00 0,00 253,92 9,68 0,42 1,65 0,00 0,00 0,00 80,95  France (FF) 0,00 0,00 0,00 12,58 0,48 0,02 0,08 0,00 0,00 0,00 4,01  Ireland ( £ Irl) 0,000 0,000 0,000 1,400 0,053 0,002 0,009 0,000 0,000 0,000 0,446  Italy (Lit) 0 0 0 2 738 104 4 18 0 0 0 873  Netherlands (Fl) 0,00 0,00 0,00 4,39 0,17 0,01 0,03 0,00 0,00 0,00 1,40  Portugal (Esc) 0,00 0,00 0,00 311,64 11,88 0,51 2,02 0,00 a,oo 0,00 99,36  United Kingdom ( £) 0,000 0,000 0,000 1,186 0,045 0,002 0,008 0,000 0,000 0,000 0,378 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 0 4th period io o 5th period 110 6th period 120 Products harvested in :  BLEU (Bfrs/Lfrs) 487,50 501,22 528,64 528,64 528,64 556,12 556,12  Denmark (Dkr) 89,27 92,69 97,77 97,77 97,77 102,85 102,85  Federal Republic of Germany (DM) 23,84 24,51 25,85 25,85 25,85 27,19 27,19  Greece (Dr) 977,68 1 690,01 1 797,47 1 797,47 1 797,47 1 905,12 1 905,12  Spain (Pta) 1 575,34 1 618,85 1 705,85 1 705,85 1 705,85 1 793,01 1 793,01  France (FF) 76,53 79,86 84,24 84,24 84,24 88,62 88,62  Ireland ( £ Irl) 8,502 8,876 9,363 9,363 9,363 9,851 9,851  Italy (Lit) 16 679 17 459 18415 18415 18415 19 372 19 372  Netherlands (Fl) 26,72 27,38 28,88 28,88 28,88 30,38 30,38  Portugal (Esc) 1 898,12 1 992^8 2 102,04 2 102,04 2 102,04 2 211,29 2 211,29  United Kingdom ( £) 6,096 7,058 7,463 7,463 7,463 7,869 7,869 Amounts to be deducted in the \\ case of use in : ll\ li ll  Spain (Pta) 22,67 22,05 21,13 21,13 21,13 20,05 20,05  Portugal (Esc) 107,16 106,95 101,95 101,95 101,95 97,15 97,15 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to application of the maximum guaranteed quantity arrangements for that marketing year. No L 166/14 Official Journal of the European Communities 16. 6. 89 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 58,21 2,22 0,10 0,38 0,00 0,00 0,00 18,56  Denmark (Dkr) 0,00 0,00 0,00 10,66 0,41 0,02 0,07 0,00 0,00 0,00 3,40  Federal Republic of Germany l \ I II I \ l I (DM) 0,00 0,00 0,00 2,85 0,11 0,00 0,02 0,00 0,00 0,00 0,91  Greece (Dr) 0,00 0,00 0,00 228,48 8,71 0,37 1,48 0,00 0,00 0,00 72,84  Spain (Pta) 0,00 0,00 0,00 184,67 7,04 0,30 1,20 0,00 0,00 0,00 58,87  France (FF) 0,00 0,00 0,00 9,15 0,35 0,01 0,06 0,00 0,00 0,00 2,92  Ireland ( £ Irl) 0,000 0,000 0,000 1,018 0,039 0,002 0,007 0,000 0,000 0,000 0,325  Italy (Lit) 0 0 0 1 992 76 3 13 0 0 0 635  Netherlands (Fl) 0,00 0,00 0,00 3,19 0,12 0,01 0,02 0,00 0,00 0,00 1,02  Portugal (Esc) 0,00 0,00 0,00 226,65 8,64 0,37 1,47 0,00 0,00 0,00 72,26  United Kingdom ( £) 0,000 0,000 0,000 .,0,862 0,033 0,001 0,006 0,000 0,000 0,000 0,275 I ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4582 7,85212 2,05853 174,240 131,963 6,90403 0,768411 1 482,18 2,31943 169,677 0,658718